 

United States District Court W

Southern District of Texas |

 

 

Morg was Grey tee

O Kerry General coe et af

Case: H- 19-208

 

Exhibit List

 

Judge Lynn N. Hughes

Case Manager: Glenda Hassan

Law Clerk: CO DePena &Troutman

 

 

List of:

 

Proceeding: C o,fere. ne

 

 

 

Description

Adm

Exd

 

Stride dech Sec p SeSeatation + binder “

 

 

 

 

 

 

 

 

 

ro

 

Ir

 

I2

 

13

 

14

 

15

 

16

 

7

 

18

 

19

 

 

20

 

 

 

 

 
  

 

 
 

DEFENDANT'S
EXHIBIT

       

fic
Non 19- 2409

EXHIBIT
NO.

 

    

  

 

    

 

Morgans Group LLC
V.
5104 Caroline LLC, et al.

 

Status Conference Hearing

Cause No. 2020-63081
November 23, 2020

AHMAD F |
ZAVITSANOS | |
ANAIPAKOS

ALAVI
MENSING

1221 McKinney, Suite 2500 | Houston, Texas 77010 [| azalaw.com Tough Name. Tougher Opponent.
 

Piet Mondrian, Dutch, 1878-1944

2
 

- Assad a ion vil co Houston

Three art pieces by Piet Mondrian at Menil Collection,
Houston, TX

 

ee

 

 
Moncerian & the Museum District - i

 

 

 

Piet Mondrian, Dutch, 1872 - 1944
Composition with Yellow, Blue, and Blue-White, 1922
Menil Collection, Houston, Texas

Source: httos:/Awww.menil.org/collection/objects/4859-composition-
with-yellow-blue-and-blue-white shina TT

ANAIPAKOS
ALAvI

MENSING

 
Monelrian & the Museum District = 2

 

Piet Mondrian, Dutch, 1872 - 1944
Composition with Yellow, Red, and Blue, 1927

Menil Collection, Houston, TX

Source: https://www.menil.org/collection/objects/4922-
composition-with-yellow-red-and-blue fiero |

ANAIPAKOS $7]
ALavi § J
MENSING § §

 
Monecelrian & the Museum District - 3

 

Piet Mondrian, Dutch, 1872 - 1944
Study for a Composition, ca. 1940-1941
Menil Collection, Houston, TX

Source: https://www.menil.org/collection/objects/
839-study-for-a-composition

AHMAD
ZAVITSANOS
ANAIPAKOS

ALavi
MENSING

EA
Monelrian at MoMA tn NYC

 

26 Mondrian works at the Museum of Modern Art in New York

https://www.moma.org/collection/works/78682?artist_id=4057&page=1&sov_referrer=artist

 

 

 

Piet Mondrian
Broadway Boogie Woogie, ca. 1942-43
MoMA, New York, NY

 

 

 

AHMAD
ZAVITSANOS
ANAIPAKOS

ALaVI
MENSING

 
Plaintiff Traces on Monedrian’s Name

 

 

 

1

These are the Mondrian logos. Going back

ila the very name Mondrian, [he cancapt

is influenceadct by the work of Flet Mondrian

wi his tigeraus and powrertul ric. in

his work Brosdway Googe VWoogne he

famously iransiiled a city imho a few lines c

ywedhaws anc red, This concent iramslates (he

silhouette of each Mondrian Dulcing inta an
astraction of its lime with a signature color,

i
|

 

 

ne logo unless using on an

a figyte fiat SS LISS Ze I
§ too small.

grea trait |

 

 

 

 

 

 

Piet Mondrian
Source: https://issuu.com/sbe.events/docs/ _ Broadway Boogie Woogie, ca. 1942-43

mondrianglobal-011 Obrandbook?e=8263872/57501946 = MoMA, New York, NY

AHMAD
ZAVITSANOS
ANAIPAKOS

ALAVI
MENSING VES

 
 

TO eer R Oli

aN Re et eee ee eee eee eee |

 

 

Piet Mondrian
Plaintiff’s Mondrian Composition with Yellow, Red, and Blue, 1927
Corporate Logo Menil Collection, Houston, Texas

 

,
: 1
4
‘ ! 1
' ‘
‘
z « Ap a, ‘ * a
‘ Yo \ jl ny N
1 Yr as
,¥ 4 ; ; \ } nf 1 Yd
fy uf ‘ 2 ia ri

 

AHMAD ff §
ZAVITSANOS | f
ANAIPAKOS |

Avavi Uf
MENSING f |

 
Derencants ical Is callie Dimienerit

 

 

 

 

 

 

 

Plaintiff's Mondrian | Defendant’s Mond at the
Corporate Logo Museums Logo
,
x fo M CNN A . aa. ea I
iV UO) . LD MH | EI N AT THE MUSEUMS
ped

 

 

 

AHMAD |
ZAVITSANOS
ANAIPAKOS

Alavi
MENSING.

 

ban

10
Parepen

Z2pP—-FOZOs|

See eee
Pet

 

MONDRIAN COLORADO, Denver (est. 1961)

AHMAD
ZAVITSANOS
ANAIPAKOS

ALavt
MeENSING.

 

11
cL

ONISNIWY
AVI
SOWVdIVNY
‘| SONVSIIAVZ
avwHy

VZV

 

(T86T °3S9) ‘NVINGNOW JHL

<* g

 

Li a ar

SR is ee ea

 

swe Sais

 

Pies
a | eee
Aly

aaoueree

Sere eae es

oe vee
piole

NVIYQNOW

va ate en
Seg

ee meee oe

 

\
i
eeshatty
Peet eratibeNTty
ETL

Met
Hy
{ Hatt
retell
fcdaletetatdtatataats!

Jaq ‘uoyZuiysem

T86T

 

WD JY} O} 9}L7 S! HIUIE|d

 

 

 

 

 
 

 

 

 

 

               
               

   

ioe

ey

Le

tty

THE MONDRIAN condo building, New York (est. 1990)

                  

 

 

          

 

 

   

The Museum: . = C65
, of Modern Art’ 55, nS
# ne "8S we ,
< : bs n,n
* hs, v
coc. [Brome x
Times Squore Qe : oo 18 ites g Ps
| MN . , The Mondrian
ads @) adidas Flagship fe MIDTOWN, E’sT
. oo. New York ¥ ‘a . r
. ' aa,
: : ‘7 MIDTOWN
INT :
ieT MANHATTAN
, fo oo¢ fn,
oy. Bryant Park,
og : — .
! .
. Q macys, .
woe ~ .
Dom a,
: 1.5 mites
ai . Demo Bu ding y
kohemtown' // if MURRAY HILL
wf Mg
. ; : f f2,
vtional Hyuseum g th oy
of Matljematics tondrian No : &
Terr; i ~~ 7 ¥
emnorony omy Qvrork Park A¥enue
ne g
1 “a 7 , Sees
“Modi ba ‘ a
jadison : i eo
§ Gavinen Dak TischHospital Hy if oe »

Located 7 min away from Plaintiff’s
Mondrian New York park Avenue (est. 2017)

AHMAD
ZAVITSANOS
ANAIPAKOS

ALAVi
MENSING

 
 

 

 

 

 

1

4

 

Mondrian Los Angeles (est

1996)

 

AHMAD
ZAVITSANOS
ANAIPAKOS

ALavI
MENSING

 
 

 

2005: Dallas

3000 BLACKBURN ST. | DALLAS, TX 75204 oe
ul g e Mondrian -

reegnen A AA Lk

eee

 

The Mondrian Cityplace Luxury Apartments (est. 2005) Zeiss ‘
ALaAvi
MENSING ,

 

15
